Citation Nr: 1517133	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  10-21 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for a degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1958 to November 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2010, the RO increased the disability rating for degenerative joint disease of the lumbar spine to 20 percent.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

On his VA Form 9, dated April 2010, the Veteran requested a hearing before a member of the Board at the RO.  A hearing on appeal will be granted if the appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  In this case, in a letter dated May 1, 2013, VA notified the Veteran that he was scheduled for a Travel Board hearing before a member of the Board on June 4, 2013.  This notice was mailed to the Veteran's last known address of record.  It was not returned as undeliverable by the postal service.  The Veteran failed to report for this scheduled hearing without good cause.  Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2014). 

In August 2014, the Board remanded the case for further development, namely a VA examination.

In a September 2014 email, a VA medical professional reported that the Veteran did not wish to go through with this claim.  Although this indicated that the Veteran may wish to withdraw the appeal, only an appellant, or an appellant's authorized representative, may withdraw an appeal.  38 C.F.R. § 20.204 (2014).  In February 2015, the Board sent a letter asking the Veteran to clarify whether he intended to withdraw his appeal; however, VA has received no communication, written or otherwise, from the Veteran or his representative.  As neither the Veteran nor his authorized representative have withdrawn the appeal, the Board will proceed with adjudication of the appeal on the merits.


FINDING OF FACT

Degenerative joint disease of the lumbar spine has manifested by forward flexion of the thoracolumbar spine to no worse than 75 degrees, considering pain and other factors; and ankylosis of the entire thoracolumbar spine, incapacitating episodes lasting at least 4 weeks due to intervertebral disc syndrome (IVDS), and neurologic abnormalities (other than sciatica of the left and right lower extremities) have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard May 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in May 2009.  The Veteran contends that the examination is inadequate for rating purposes because the examiner ended the examination after merely asking him to walk 5 to 6 feet.

The Board finds that the Veteran's allegation is inconsistent with the May 2009 VA examination report, which shows that the Veteran and the examiner discussed the Veteran's current symptoms and their associated impairments, that the examiner conducted range of motion testing, that the examiner observed the Veteran move about the room, and that the examiner examined the Veteran's lower extremities.

The Board finds that the examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.

Pursuant to the Board's August 2014 remand, the Veteran was scheduled for another VA medical examination.  However, in September 2014, a medical professional reported that the Veteran does not wish to go through with his claim.  Per the Veteran's wishes, the medical professional cancelled the scheduled medical examination.  As noted in the introduction, in February 2015, the Board sent a letter asking the Veteran to clarify whether he intended to withdraw his appeal; however, VA has received no communication and has not since made an effort to reschedule an examination.

The duty to assist is not a "one-way street."  If the Veteran wants help, he "cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  As the Veteran refused to undergo the scheduled VA medical examination, the Board must proceed to adjudicate the claim for increase on the evidence of record.  See 38 C.F.R. § 3.655(b) (2014).  Although a claim for increase is denied when there is a failure to report to an examination, the Veteran did attend the earlier VA examination; thus, the Board will decide the claim based on the evidence of record.  Accordingly, VA's duty to assist has been met.

Analysis

The issues is whether a rating in excess of 20 percent for a degenerative joint disease of the lumbar spine is warranted.  The Veteran's back disability is currently rated under Diagnostic Code 5242.

Under the General Rating Formula for Diseases and Injuries of the Spine, the current 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating, a 40 percent, is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Following the rating criteria, Note 1 provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

In May 2009, VA received the Veteran's claim for an increased rating.

At a May 2009 VA medical examination, the Veteran described recurrent back pain with radiation to his lower extremities.   He reported that the pain flares up after standing longer than 30 minutes and walking more than 100 feet.  He reported that flares last one minute and are relieved by flexing his back or sitting and resting.  He reported weakness and that he wears a back brace and walks with a cane.  He denied bowel or bladder incontinence and incapacitating episodes in the past 12 months.  He reported that he retired in 2006.

On physical examination, thoracolumbar spine range of motion included forward flexion to 80 degrees and extension to 10 degrees.  On repetitive-use testing forward flexion was reduced to 75 degrees due to pain.  There were no other additional funcitonal limitations, such as fatigability, weakness, lack of endurance, or incoordination.  The examiner noted reverse lumbar lordosis without muscle spasm and that the Veteran undressed without assistance.

In October 2012, the Veteran reported decreased range of motion and mobility and an increase in pain.  Private treatment records show that the Veteran receives ongoing treatment for his back problems.

At a December 2012 VA nerve examination the Veteran reported chronic back pain and difficulty bending over.  He also reported that he uses a walker and cane.

Based on this evidence, the criteria for the next higher rating, 40 percent, have not been met.  During the pendency of the appeal, at worst, forward flexion of the thoracolumbar spine was limited to 75 degrees even with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  This is shown by the May 2009 VA examination report.  The VA examiner indicated that pain limited the Veteran's function, but that there were no other functional limitations, such as fatigability, weakness, lack of endurance, or incoordination.  In this case, the Board considered the range of motion to the point pain was objectively shown and reported by the examiner, which is still contemplated by the 20 percent rating already assigned.  Additionally, the evidence does not show that the back disability results in favorable ankylosis of the entire thoracolumbar spine, such as to warrant the next higher rating.

Alternatively, the Veteran does not contend and the record does not show any order or directive from a doctor requiring bed rest of a total duration of at least four weeks during any 12 month period of the appeal.

Additionally, there is no evidence of neurological abnormalities other than the already service-connected sciatica of the lower extremities, the rating of which is not on appeal.

In sum, as the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. Thus, a rating in excess of 20 percent for degenerative joint disease of the lumbar spine is not warranted.

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Under Secretary for Benefits or the Director of Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the veteran's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exist, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the first element of the analysis is not satisfied.  The Veteran's service-connected lumbar spine disability is productive of pain, weakness, limitation of motion, flares with prolonged standing and sitting, and sciatica.  These signs and symptoms, and their resulting impairment are contemplated by the rating schedule.

The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion and incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Moreover, the Veteran's radicular symptoms are contemplated by Diagnostic Code 8520 that takes into account nerve impairment.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the schedular rating criteria reasonably describe the Veteran's disability picture, which is productive of pain, weakness, limitation of motion, flares with prolonged standing and sitting, and sciatica.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability with sciatica because the rating criteria reasonably describe his disability level and symptomatology.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's lumbar spine disability, referral for extraschedular consideration is not required.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), it was held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.

In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  The Veteran has made no contentions, and the record includes no evidence, indicating that his service-connected lumbar spine disability prevents him from obtaining or maintaining substantially gainful employment.  Thus, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.


ORDER

A rating in excess of 20 percent for a degenerative joint disease of the lumbar spine is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


